People ex rel. Mason v Warden (2016 NY Slip Op 02752)





People ex rel. Mason v Warden


2016 NY Slip Op 02752


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Tom, J.P., Andrias, Manzanet-Daniels, Kapnick, Gesmer, JJ.


803 2075/14 1301/14 3232/14

[*1]The People of the State of New York ex rel. Johnny Mason, Petitioner-Appellant,
vWarden, Respondent-Respondent.


Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Larry R.C. Stephen, J.), entered June 17, 2015, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal challenging the legality of petitioner's preconviction detention is moot because he is currently incarcerated following his conviction and sentencing (see e.g. People ex rel. Macgiollabhui v Schriro, 123 AD3d 633 [1st Dept 2014]), and no exception to the mootness doctrine applies (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK